Citation Nr: 1608390	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-23 004A	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for allergies/hay fever. 

3.  Entitlement to an initial disability rating in excess of 30 percent for headaches.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of that hearing is of record.  In March 2014, the Board remanded the claims for additional development.  

A September 2014 rating decision awarded a 30 percent disability rating for the Veteran's service-connected headaches.  Because the rating decision awarded a higher rating, but less than the maximum available benefit, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to an increased initial disability rating for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's skin disability is related to his active service.  

2.  The Veteran does not have an allergy or hay fever disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for allergies/hay fever have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  A September 2006 VA letter fulfilled all notice requirements. 

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  The development requested on remand in March 2014 has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided VA examinations for his claims in February 2007, May 2014, June 2014, and September 2015.  The examiners obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the findings.  The examinations of record are collectively adequate for adjudicating the issues decided in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran provided testimony concerning this issue at a Board hearing in August 2011.  The issues on appeal were explained to him at that time and suggestions as to the submission of evidence to substantiate the claims were provided.  Information was also elicited from the Veteran concerning the nature and etiology of his claimed disabilities, to include history of treatment. 

There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims decided herein would not cause any prejudice to the appellant.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Skin Disorder

Initially, the Board finds that the Veteran has satisfied the present disability element of service connection.  VA treatment records, private treatment records, and the Veteran's VA examinations for this skin condition show the diagnosis of lichen planus during the claim and appeal period.  Therefore, the present disability element of service connection is met.

Next, the Veteran claims his lichen planus had onset as a result of his exposure to Agent Orange while he served in the Republic of Vietnam.  The Veteran's DD 214 indicates the Veteran was a security policeman, and his service treatment records document service at the Ubon Air Force Base in Thailand.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii.1.H.5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a factual basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

It is noted that herbicide exposure should be conceded for service in Thailand during the Vietnam era for U.S. Air Force service at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  M21-1, Part IV, Subpart ii.1.H.5.b.

As noted above, the Veteran served as a security policeman during his active duty, and the evidence shows he was stationed at the Ubon Air Force Base.  Therefore, the Board finds that the evidence shows herbicide exposure during the Veteran's active service, and the in-service element of service connection has been met.  

Next, of record is an August 2011 private medical opinion from Dr. W.L., who explained that the Veteran's lichen planus first developed after he served in Vietnam where he underwent "chronic agent orange exposure."  Based on this history, Dr. W.L. concluded that it was not unreasonable to suspect Agent Orange as a contributing factor to the Veteran's chronic skin condition.  Resolving reasonable doubt in the Veteran's favor, the Board finds that this opinion satisfies the nexus element of service connection.  

As all three elements of service connection have been met, service connection for a skin disability, to include lichen planus, is warranted.  

Allergies/Hay Fever

The Veteran has variously described having allergy symptoms while he was in active duty.  However, in this case, the Board finds that the record does not contain a competent lay or medical diagnosis for the claimed disability.  The record also does not contain evidence showing persistent or recurrent symptoms related to any allergy condition.  Thus, the preponderance of evidence is against a finding that the Veteran has had an allergy condition at any time since or contemporary to the receipt of the claim of entitlement for service connection in May 2006, and the appeal must be denied.

VA treatment records do not document any chronic allergy condition.  The Veteran has not submitted any treatment records to suggest he has such a diagnosis.  

Pursuant to the March 2014 Board remand, the Veteran was afforded a sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination in June 2014.  The examiner conducted an in-person examination and reviewed the Veteran's VA claims file as well as all medical treatment records compiled by VA up to that date.  Based on the clinical review and examination, the examiner concluded the Veteran did not have, nor had he ever been diagnosed with, a sinus, nose, throat, larynx, or pharynx condition.  The examiner found no documented chronic sinus condition, allergic respiratory condition and no definite allergic condition described by the Veteran.  Because there were no present diagnoses or symptoms that were suggestive of an allergic condition or sinusitis, the examiner provided no nexus opinion.  

The Board finds this examination and opinion to be of high probative value regarding the question of what diagnosis, if any, the Veteran has relating to his allergy claim.  The opinion reflects a comprehensive and factually accurate review of the record as well as an adequate rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  For these reasons the Board finds the June 2014 examination and opinion to be the most probative evidence of record with regard to the question of whether the Veteran has a present allergy disability, to include rhinitis and sinusitis.  

In the absence of evidence of an allergy disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability is granted.  

Service connection for allergies/hay fever is denied.



REMAND

Subsequent to the issuance of a September 2014 supplemental statement of the case (SSOC) addressing the issue of an increased rating for headaches and prior to transfer of the Veteran's file to the Board, additional evidence was added to the record.  Significantly, the evidence consists of a September 2015 VA mental disorders examination that also addressed the Veteran's service-connected headaches disability.  These records are clearly relevant to the Veteran's claim for an increased rating for headaches.  The Veteran has not submitted a waiver of the AOJ's initial consideration of the new evidence.  Thus, the Board finds that a remand is required for the AOJ to readjudicate the claim.  As the issue of entitlement to a TDIU has been raised, this claim must be remanded for initial consideration as well.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to an increased initial rating for headaches and entitlement to a TDIU, with consideration being given to all evidence obtained since the issuance of the SSOC in September 2014.  If the benefit sought on appeal remains denied, the Veteran and should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


